Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 16/889,707 filed on June 1, 2020. 


Claims 1-20 are pending.


Claim Objections
Claims 11 and 12 are objected to because of the following informalities: These claims are identical to claims 2 and 3, and are apparatus claims, but claim 11 depends on claim 1. Examiner assumes this is a typographical error, and that claim 11 was meant to depend on claim 10. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 states “determining whether there is any buffered video part in the to-be-buffered target video interval.” Such a statement is a logical inconsistency, because as soon as video is buffered, it is de facto no longer to-be-buffered. Appropriate correction is required.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation “obtaining a second preset extension coefficient” in line 2. However, claim 8 does not depend on claim 5, which discloses a first preset extension coefficient, and thus disclosing a second preset extension coefficient does not make sense. Appropriate correction is required.


Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Pub. No.: US 2014/0156863) in view of Leddy et al. (Pub. No.: US 2013/0227293).
Regarding claim 1, Gao discloses a video buffering method, comprising: determining a buffered video interval in a video according to a video play position and a video buffered position of the video (para. [0357]); determining a to-be-buffered target video interval in the video based on the buffered video interval (para. [0354]); performing fragmentation on a video part that is not buffered, not fragmented, to obtain at least one fragment (para. [0359]); and buffering each of the at least one fragment (Fig. 26, para. [0218]). It could be argued that Gao does not explicitly disclose performing fragmentation on a video part that is in the to-be-buffered target video interval. However, in analogous art, Leddy discloses that “while FIG. 4 shows that the content is obtained, watermarked, and fragmented and that a unique stream is created after a request is made in step 401, this is not necessarily the case. One of 
Regarding claim 2, the combination of Gao and Leddy discloses the method according to claim 1, and further discloses wherein determining a to-be-buffered target video interval in the video based on the buffered video interval comprises: obtaining a length value of the buffered video interval and a preset proportionality coefficient (Gao, para. [0354]); determining a length value of the to-be-buffered target video interval by using the length value of the buffered video interval and the preset proportionality coefficient (Gao, Fig. 5, paras. [0099]-[0101]); and determining the to-be-buffered target video interval by using the length value of the to-be-buffered target video interval and the video buffered position of the video (Gao, Figs. 6-9, paras. [0102]-[0120]. The download rate is raised or lowered based on a target buffer occupancy amount.).
Regarding claim 3, the combination of Gao and Leddy discloses the method according to claim 2, and further discloses further comprising: obtaining a length value of a preset minimum buffered video interval; comparing the length value of the buffered video interval with the length value of the minimum buffered video interval; determining the length value of the to-be-buffered target video interval by using the length value of the buffered video interval and the preset proportionality coefficient in response to the length value of the buffered video interval being greater than the length value of the minimum buffered video interval; and determining the length value of the to-be-buffered target video interval to be the length value of the minimum buffered video interval in response to the length value of the buffered video interval being not greater than the length value of the minimum buffered video interval (Figs. 14, 15 and 16, paras. [0134]-[0145]. The difference on the graphs shown in figures 15 and 16 between the playback-time line and the (Tr, Tp) values is the buffer size, B.).
Regarding claim 5, the combination of Gao and Leddy discloses the method according to claim 1, and further discloses further comprising: determining whether there is any buffered video part in the to-be-buffered target video interval (by definition, there can be no buffered video in the to-be-buffered target video interval. Thus, the determination will always be no. Therefore, the remaining limitations are not positively required.); in response to determining that there is a buffered video part in the to-be-buffered target video interval, extending the to-be-buffered target video interval by using a first preset extension coefficient to obtain a first extended to-be-buffered target video interval (this limitation is not positively required); and performing fragmentation on a video part that is not buffered, not fragmented and in the first extended to-be-buffered target video interval to obtain at least one fragment (this limitation is not positively required).
the method according to claim 1, and further discloses further comprising: canceling buffering of a fragment outside the to-be-buffered target video interval (paras. [0198]-[0226]).
Regarding claim 7, the combination of Gao and Leddy discloses the method according to claim 6, and further discloses wherein canceling buffering of a fragment outside the to-be-buffered target video interval comprises: determining whether a fragment falls outside the to-be-buffered target video interval; in response to determining that a part of the fragment falls outside the to-be-buffered target video interval, determining whether a buffered position of the fragment is located in the to-be-buffered target video interval; and in response to determining that a buffered position of the fragment is not located in the to-be-buffered target video interval, canceling buffering of the fragment (paras. [0198]-[0226]).
Regarding claim 10, Gao discloses a video buffering apparatus comprising: one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the apparatus to perform operations comprising: determining a buffered video interval in a video according to a video play position and a video buffered position of the video (para. [0357]); determining a to-be-buffered target video interval in the video based on the buffered video interval (para. [0354]); performing fragmentation on a video part that is not buffered, not fragmented, to obtain at least one fragment (para. [0359]); and buffering each of the at least one fragment (Fig. 26, para. [0218]). It could be argued that Gao does not explicitly disclose performing fragmentation on a video part that is in the to-be-buffered target video interval. However, in analogous art, Leddy discloses that “while FIG. 4 shows that the content is obtained, watermarked, and fragmented and that a unique 
Regarding claim 11, the combination of Gao and Leddy discloses the apparatus according to claim 1, and further discloses wherein determining a to-be-buffered target video interval in the video based on the buffered video interval comprises: obtaining a length value of the buffered video interval and a preset proportionality coefficient (Gao, para. [0354]); determining a length value of the to-be-buffered target video interval by using the length value of the buffered video interval and the preset proportionality coefficient (Gao, Fig. 5, paras. [0099]-[0101]); and determining the to-be-buffered target video interval by using the length value of the to-be-buffered target video interval and the video buffered position of the video (Gao, Figs. 6-9, paras. [0102]-[0120]. The download rate is raised or lowered based on a target buffer occupancy amount.).
Regarding claim 12, the combination of Gao and Leddy discloses the apparatus according to claim 11, and further discloses wherein the operations further comprise: obtaining a length value of a preset minimum buffered video interval; comparing the length value of the buffered video interval with the length value of the minimum buffered video interval; determining the length value of the to-be-buffered target video interval by using the length value of the buffered video interval and the preset proportionality coefficient in response to the length value of the buffered video interval being greater than the length value of the minimum buffered video interval; and determining the length value of the to-be-buffered target video interval to be the length value of the minimum buffered video interval in response to the length value of the buffered video interval being not greater than the length value of the minimum buffered video interval (Figs. 14, 15 and 16, paras. [0134]-[0145]. The difference on the graphs shown in figures 15 and 16 between the playback-time line and the (Tr, Tp) values is the buffer size, B.).
Regarding claim 14, the combination of Gao and Leddy discloses the apparatus according to claim 10, and further discloses wherein the operations further comprise: determining whether there is any buffered video part in the to-be-buffered target video interval (by definition, there can be no buffered video in the to-be-buffered target video interval. Thus, the determination will always be no. Therefore, the remaining limitations are not positively required.); in response to determining that there is a buffered video part in the to-be-buffered target video interval, extending the to-be-buffered target video interval by using a first preset extension coefficient to obtain a first extended to-be-buffered target video interval (this limitation is not positively required); and performing fragmentation on a video part that is not buffered, not fragmented and in the first extended to-be-buffered target video interval to obtain at least one fragment (this limitation is not positively required).
the apparatus according to claim 10, and further discloses wherein the operations further comprise: canceling buffering of a fragment outside the to-be-buffered target video interval (paras. [0198]-[0226]).
Regarding claim 16, the combination of Gao and Leddy discloses the apparatus according to claim 15, and further discloses wherein canceling buffering of a fragment outside the to-be-buffered target video interval comprises: determining whether a fragment falls outside the to-be-buffered target video interval; in response to determining that a part of the fragment falls outside the to-be-buffered target video interval, determining whether a buffered position of the fragment is located in the to-be-buffered target video interval; and in response to determining that a buffered position of the fragment is not located in the to-be-buffered target video interval, canceling buffering of the fragment (paras. [0198]-[0226]).
Regarding claim 19, Gao discloses a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: determining a buffered video interval in a video according to a video play position and a video buffered position of the video (para. [0357]); determining a to-be-buffered target video interval in the video based on the buffered video interval (para. [0354]); performing fragmentation on a video part that is not buffered, not fragmented, to obtain at least one fragment (para. [0359]); and buffering each of the at least one fragment (Fig. 26, para. [0218]). It could be argued that Gao does not explicitly disclose performing fragmentation on a video part that is in the to-be-buffered target video interval. However, in analogous art, Leddy discloses that “while FIG. 4 
Regarding claim 20, the combination of Gao and Leddy discloses the non-transitory computer-readable storage medium according to claim 19, and further discloses wherein determining a to-be-buffered target video interval in the video based on the buffered video interval comprises: obtaining a length value of the buffered video interval and a preset proportionality coefficient (Gao, para. [0354]); determining a length value of the to-be-buffered target video interval by using the length value of the buffered video interval and the preset proportionality coefficient (Gao, Fig. 5, paras. [0099]-[0101]); and determining the to-be-buffered target video interval by using the length value of the to-be-buffered target video interval and the video buffered position of the video (Gao, Figs. 6-9, paras. [0102]-[0120]. The download rate is raised or lowered based on a target buffer occupancy amount.).


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Pub. No.: US 2014/0156863) in view of Leddy et al. (Pub. No.: US 2013/0227293), and further in view of Arakawa et al. (Pub. No.: US 2002/0164024).
Regarding claim 9, the combination of Gao and Leddy discloses the method according to claim 1, but does not explicitly disclose further comprising: performing secondary fragmentation on a fragment that is not completely buffered and in the to-be-buffered target video interval, to add at least one new fragment; and respectively buffering the fragments obtained through the secondary fragmentation. However, in analogous art, Arakawa discloses that “In step 2002, the payload portion is extracted from these RTP packets and is fragmented into a fixed number (for example six), and an RTP header is added to each fragmented media data packet (hereinafter called sub-fragmented data) to generate sub-fragmented packets. In step 2003, FEC packets are generated from these sub-fragmented packets. In step 2004, the sub-fragmented packets are transmitted, and in step 2005, the FEC packets are transmitted. Thus, the above steps are performed to generate sub-fragmented packets and FEC packets from the RTP packets received from a higher layer and then transmit the generated packets (para. [0087]; see also figure 20),” which teaches that it was well-known in the art to perform secondary fragmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Leddy to allow for performing secondary fragmentation on a fragment that is not completely buffered and in the to-be-buffered target video interval, to add at least one new fragment, and respectively buffering the fragments obtained through the secondary fragmentation. This would have 
Regarding claim 18, the combination of Gao and Leddy discloses the apparatus according to claim 10, but does not explicitly disclose wherein the operations further comprise: performing secondary fragmentation on a fragment that is not completely buffered and in the to-be-buffered target video interval, to add at least one new fragment; and respectively buffering the fragments obtained through the secondary fragmentation. However, in analogous art, Arakawa discloses that “In step 2002, the payload portion is extracted from these RTP packets and is fragmented into a fixed number (for example six), and an RTP header is added to each fragmented media data packet (hereinafter called sub-fragmented data) to generate sub-fragmented packets. In step 2003, FEC packets are generated from these sub-fragmented packets. In step 2004, the sub-fragmented packets are transmitted, and in step 2005, the FEC packets are transmitted. Thus, the above steps are performed to generate sub-fragmented packets and FEC packets from the RTP packets received from a higher layer and then transmit the generated packets (para. [0087]; see also figure 20),” which teaches that it was well-known in the art to perform secondary fragmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Leddy to allow for performing secondary fragmentation on a fragment that is not completely buffered and in the to-be-buffered target video interval, to add at least one new fragment, and respectively buffering the fragments obtained through the secondary fragmentation. This would have produced predictable and desirable results, in that it would allow for data to be effectively processed using well-known techniques.


Conclusion
Claims 1-3, 5-12 and 14-20 are rejected. Claims 4 and 11-13 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.